DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/237,536 filed 22 February 2019. Claims 1-11 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 22 February 2019, and 29 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the straight-line distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2007/0289833 to Chapelon et al. (hereinafter referred to as Chapelon) in view of US Patent Publication No. 2007/0129192 to Song et al. (hereinafter referred to as Song).
Claim 1:
Regarding claim 1, Chapelon discloses:
A method of performing regular maintenance in a hybrid drive module, comprising a housing (i.e., 65, 67) enclosing a continuous member drive comprising a chain or a belt (i.e., 135) connecting an electrical motor (i.e., 27) with a crank shaft (i.e., 11) of an associated internal combustion engine via at least one coupling (i.e., 89), said electrical motor being fastened with respect to the crank shaft via fastening elements (i.e., figure 1 shows bolts that fix 27 to 135 and also press fit into the housing via bearings)
Chapelon does not explicitly disclose:
Wherein said method comprises: unfastening the electric motor from said motor's fastening elements; positioning the electric motor such that the crankshaft is a distance from the electric motor and such that tension in the chain or belt is at or above a pre-specified level; and re-fastening fastening elements such that the electric motor is maintained at the distance from the crankshaft.
Song discloses:
Wherein said method comprises: unfastening an electric motor from said motor's fastening elements (i.e., [0044] discloses the first step of releasing fixing bolt 200); positioning the electric motor such that a shaft is a distance from the electric motor and such that tension in a chain or belt is at or above a pre-specified level (i.e., [0045] discloses the moving of the motor to increase the distance between two belt pulleys to a desired distance, while [0043] discloses that the process of increasing the distance between the pulleys has the effect of tightening the belt, which means tension increases); and re-fastening fastening elements such that the electric motor is maintained at the distance from the crankshaft (i.e., [0046] discloses a fastening of 200 to fix the motor at the desired distance).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 2:
Regarding claim 2, Chapelon discloses:
Wherein the distance is the straight-line distance between the rotating axes of a first sprocket (i.e., 123) being arranged at a fixed position relative to the electrical motor and a second sprocket (i.e., 121) being arranged at a fixed position relative to the crank shaft (i.e., a straight-line distance between rotational axes X and Y in Fig.1 appear to meet this limitation; see figure below).

    PNG
    media_image1.png
    562
    492
    media_image1.png
    Greyscale

Claim 3:
Regarding claim 3, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein a force is applied to the motor to position the motor and increase tension in the chain or belt.
Song discloses:
Wherein a force is applied to the motor to position the motor and increase tension in the chain or belt (i.e., [0045] discloses how a force is applied to the motor housing to move pulley 108 and increase tension)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 4:
Regarding claim 4, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein the force is applied continuously during re-fastening.
Song discloses:
Wherein the force is applied continuously during re-fastening (i.e., [0045] and [0046] discloses how a force is applied to the motor housing to move pulley 108 and increase tension and then the motor housing is fixed. In order to fix the motor in the desired position after increasing the distance, there must be a continuous force applied until the fixing bolt 200 is refastened).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 5:
Regarding claim 5, Chapelon discloses:
A hybrid drive module, comprising a housing (i.e., 65, 67) enclosing a continuous member drive comprising a chain or a belt (i.e., 135) connecting an electrical motor (i.e., 27) with a crank shaft (i.e., 11) of an associated internal combustion engine via at least one coupling (i.e., 89), said electrical motor being fastened with respect to the crank shaft via fastening elements (i.e., figure 1 shows bolts that fix 27 to 135 and also press fit into the housing via bearings)
Chapelon does not explicitly disclose:
Wherein said motor is configured to be repositionable such that tension in the chain or belt is increased.
Song discloses:
Wherein a motor is configured to be repositionable such that tension in the chain or belt is increased (i.e., [0044] discloses the first step of releasing fixing bolt 200, while [0045] discloses the moving of the motor to increase the distance between two belt pulleys to a desired distance, [0043] discloses that the process of increasing the distance between the pulleys has the effect of tightening the belt, which means tension increases, and [0046] discloses a fastening of 200 to fix the motor at the desired distance)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 6:
Regarding claim 6, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein tension is achieved exclusively by positioning of the electrical motor with respect to the crank shaft.
Song discloses:
Wherein tension is achieved exclusively by positioning of the electrical motor with respect to a shaft (i.e., at least [0050] discloses that the tension of the belt is achieved through adjusting the distance of the driving and driven pulleys; see also Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 7:
Regarding claim 7, Chapelon discloses:
A hybrid vehicle, comprising hybrid drive module, comprising a housing (i.e., 65, 67) enclosing a continuous member drive comprising a chain or a belt (i.e., 135) connecting an electrical motor (i.e., 27) with a crank shaft (i.e., 11) of an associated internal combustion engine via at least one coupling (i.e., 89), said electrical motor being fastened with respect to the crank shaft via fastening elements (i.e., figure 1 shows bolts that fix 27 to 135 and also press fit into the housing via bearings)
Chapelon does not explicitly disclose:
Wherein said motor is configured to be repositionable such that tension in the chain or belt is increased.
Song discloses:
Wherein a motor is configured to be repositionable such that tension in the chain or belt is increased (i.e., [0044] discloses the first step of releasing fixing bolt 200, while [0045] discloses the moving of the motor to increase the distance between two belt pulleys to a desired distance, [0043] discloses that the process of increasing the distance between the pulleys has the effect of tightening the belt, which means tension increases, and [0046] discloses a fastening of 200 to fix the motor at the desired distance).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See 
Claim 8:
Regarding claim 8, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein tension is achieved exclusively by positioning of the electrical motor with respect to the crank shaft.
Song discloses:
Wherein tension is achieved exclusively by positioning of the electrical motor with respect to a shaft (i.e., at least [0050] discloses that the tension of the belt is achieved through adjusting the distance of the driving and driven pulleys; see also Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 9:
Regarding claim 9, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein a force is applied to the motor to position the motor and increase tension in the chain or belt.
Song discloses:
Wherein a force is applied to the motor to position the motor and increase tension in the chain or belt (i.e., [0045] discloses how a force is applied to the motor housing to move pulley 108 and increase tension)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 10:
Regarding claim 10, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein the force is applied continuously during re-fastening.
Song discloses:
Wherein the force is applied continuously during re-fastening (i.e., [0045] and [0046] discloses how a force is applied to the motor housing to move pulley 108 and increase tension and then the motor housing is fixed. In order to fix the motor in the desired position after increasing the distance, there must be a continuous force applied until the fixing bolt 200 is refastened).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.
Claim 11:
Regarding claim 11, Chapelon discloses the limitations set forth above, but does not explicitly disclose:
Wherein the force is applied continuously during re-fastening.
Song discloses:
Wherein the force is applied continuously during re-fastening (i.e., [0045] and [0046] discloses how a force is applied to the motor housing to move pulley 108 and increase tension and then the motor housing is fixed. In order to fix the motor in the desired position after increasing the distance, there must be a continuous force applied until the fixing bolt 200 is refastened).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the pulley tensioning system of Song in the system of Chapelon for the benefit of a simple construction that is capable of adjusting the tension of the belt. See [0051] of Song. Further the use of Song has less components, which decreases weight and increases the robustness of the system. Finally, swapping out a tensioning system with another requires only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9409593 teaches a motor mount assembly that enables a tensioning of a belt. However, the reference fails to teach or render obvious the mounting assembly and coupling set forth in the claims.
2017/0073467 teaches a belt drive with a tensioner. However, the reference fails to teach or render obvious a coupling and hybrid assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659